—In an action to recover damages for dental malpractice, the plaintiff appeals from a judgment of the Supreme Court, Suffolk County (Hall, J.), entered December 14, 1999, which, upon a jury verdict, is in favor of the defendant and against him dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The Supreme Court properly exercised its discretion in denying the plaintiffs motion to preclude testimony of the defendant’s expert witness (see, People v Santana, 80 NY2d 92, 100).
*469The plaintiffs remaining contention is without merit. O’Brien, J. P., Santucci, Florio and Schmidt, JJ., concur.